DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 06/29/2021.  Claims 1 and 6-10 are amended, and claim 5 is cancelled.  Claims 1-4 and 6-10 are currently pending.

Response to Arguments
Applicant’s remarks, see page 6, with respect to the claim objections have been fully considered.  The claims have been amended to overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see pages 6-10, with respect to the rejections under 35 USC 103 have been fully considered and, particularly the arguments directed to the set error rate, are persuasive.  The rejections are therefore withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 1. (Currently Amended) A quantum communication device adapted to correct first sift key data acquired by performing sift processing with respect to a quantum cryptographic key bit string received from a transmission device via a quantum communication path, the quantum communication device comprising: 
one or more hardware processors electrically coupled to a memory, and configured to: 
calculate a margin of an estimated error rate on the basis of at least one of a change in a polarization characteristic of the quantum communication path, a change in a phase characteristic of the quantum communication path, and deviation in an arrival time of a photon by using output information of an optical system device used to receive the quantum cryptographic key bit string; 
determine a code rate of error correction processing on the first sift key data according to a set error rate, the set error rate being calculated from the estimated error rate of the first sift key data and the margin of the estimated error rate; and 
generate corrected key data by performing the error correction processing using the code rate.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-10 are allowed for reasons argued by the applicant in the Remarks, filed 06/29/2021.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-4 and 6-10 are hereby allowed in view of applicant’s persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.